UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofJune, 2011 Commission File Number: 001-31994 Semiconductor Manufacturing International Corporation (Translation of registrant’s name into English) 18 Zhangjiang Road Pudong New Area, Shanghai 201203 People’s Republic of China (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: þForm 20-F o Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: oYes þ No If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): n/a Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this announcement, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. SEMICONDUCTOR MANUFACTURING INTERNATIONAL CORPORATION (Incorporated in the Cayman Islands with limited liability) (STOCK CODE: 981) ANNUAL GENERAL MEETING HELD ON29 JUNE, 2011 POLL RESULTS Semiconductor Manufacturing International Corporation (the “Company”) announces that the proposed resolutions set out in the notice for the annual general meeting of the Company held on 29 June 2011 (the “AGM”) were taken by poll. Reference is made to the Company’s circular dated 30 May 2011 (the “Circular”) in relation to, among other things, the following: 1. re-election of Directors; and 2. proposed general mandates to issue and repurchase Shares. Unless otherwise specified, capitalised terms used herein shall have the same meanings as defined in the Circular. The Company announces that the proposed resolutions set out in the notice for the annual general meeting of the Company held on 29 June 2011 (the “AGM”) were taken by poll. As at the date of the AGM, the total number of Shares entitling the holders to attend and vote for or against all the resolutions at the AGM was 31,060,885,853 ordinary shares and 360,589,053 convertible preferred shares (convertible into 3,605,890,530 ordinary shares). According to the terms of the convertible preferred shares as set out in Appendix III of the shareholder’s circular of the Company dated 11 May 2011, each convertible preferred share confers on its holder(s) such number of voting rights as if the convertible preferred shares had been converted into ordinary shares. There were no Shares entitling the holders to attend and vote only against any of the resolutions. The number of Shares represented by votes for and against the respective resolutions at the AGM was as follows: ORDINARY RESOLUTIONS No. of Votes (%) For
